
	
		III
		110th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mrs. McCaskill (for
			 herself, Mr. Leahy,
			 Mr. Obama, Mr.
			 Coburn, Mrs. Clinton, and
			 Mr. Webb) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 24, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			April 30, 2008
			Considered and agreed to
		
		RESOLUTION
		Recognizing that John Sidney McCain, III,
		  is a natural born citizen.
	
	
		Whereas the Constitution of the United States requires
			 that, to be eligible for the Office of the President, a person must be a
			 natural born Citizen of the United States;
		Whereas the term natural born Citizen, as
			 that term appears in Article II, Section 1, is not defined in the Constitution
			 of the United States;
		Whereas there is no evidence of the intention of the
			 Framers or any Congress to limit the constitutional rights of children born to
			 Americans serving in the military nor to prevent those children from serving as
			 their country’s President;
		Whereas such limitations would be inconsistent with the
			 purpose and intent of the natural born Citizen clause of the
			 Constitution of the United States, as evidenced by the First Congress's own
			 statute defining the term natural born Citizen;
		Whereas the well-being of all citizens of the United
			 States is preserved and enhanced by the men and women who are assigned to serve
			 our country outside of our national borders;
		Whereas previous presidential candidates were born outside
			 of the United States of America and were understood to be eligible to be
			 President; and
		Whereas John Sidney McCain, III, was born to American
			 citizens on an American military base in the Panama Canal Zone in 1936: Now,
			 therefore, be it
		
	
		That John Sidney McCain, III, is a
			 natural born Citizen under Article II, Section 1, of the
			 Constitution of the United States.
		
